1                                                                            JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                               )
11   DONALD RAY MILLWEE,                       ) CASE NO. CV 99-7220 AB
                                               ) DEATH PENALTY CASE
12                Petitioner,                  )
                                               ) JUDGMENT
13         v.                                  )
                                               )
14   RON DAVIS, Warden of California           )
                                               )
15   State Prison at San Quentin,              )
                                               )
16                Respondent.                  )
17
18         Pursuant to the Order Denying First Amended Petition for Writ of Habeas
19   Corpus issued simultaneously with this Judgment, IT IS HEREBY ORDERED
20   AND ADJUDGED that the Petition is denied, that Claims 35 and 39 are dismissed
21   without prejudice, that all other claims are denied with prejudice, and that
22   judgment is entered in favor of Respondent and against Petitioner. The Order
23   constitutes final disposition of the Petition by the Court.
24         The Clerk is ordered to enter this judgment.
25   IT IS SO ORDERED.
26   Dated: January 07, 2019.
27                                            _______________________
28                                              ANDRÉ BIROTTE JR.
                                              United States District Judge
